IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JENNIFER COLLIER, ON BEHALF OF   : No. 697 EAL 2015
HERSELF AND ALL OTHERS SIMILARLY :
SITUATED,                        : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
               Respondent        :
                                 :
                                 :
          v.                     :
                                 :
                                 :
NATIONAL PENN BANK, NATIONAL     :
PENN BANCSHARES, INC. AND KNBT   :
BANCORP, INC.,                   :
                                 :
               Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.